Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/20/2022 and claims 1, 2, and 6-21 are now in condition for allowance.
3.	As Applicant pointed out on pages 6-10 of the response, art of record, Penilla, Linyard, Wahler, Lynn, Bowman, Tobolski, Giger, Hosey, Throop and Clark does not teach and/or fairly suggest a process for:
“a server storing a software update for a vehicle and transmit one or more partitions of the update to an entity for sharing with the vehicle over a wireless connection wherein such portions of the update are determined by dividing the software update into multiple partitions and responsive to verifying a capability of the mobile device,  including speed of the wireless connection, the period of time, storage capacity and battery status; transmit one or more partitions to the mobile device for sharing with the vehicle over the wireless connection, wherein such connections are predicted when the mobile device and the vehicle are to be within a predefined distance for establishing a wireless connection for a period of time and are calculated using usage pattern of vehicle and the usage pattern of the mobile device; wherein such usage pattern is based on first usage data from the vehicle indicative of a usage pattern of the vehicle, analyze the first usage data to identify a mobile device associated with the vehicle; receive second usage data from the mobile device indicative of a usage pattern of the mobile device, the second usage data including a prior connection history between the mobile device and the vehicle” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 11 and 17. 
Thus all pending claims 1, 2, and 6-21 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193